Citation Nr: 0608658	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  01-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for wounds, posterior 
chest and lumbar area, muscle group XX, with multiple small 
retained foreign bodies, currently evaluated as 20 percent 
disabling


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1941 to November 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2000 , a statement of the case was issued in February 2001 
and a substantive appeal was received in April 2001.  The 
veteran failed to report to a Board hearing scheduled at the 
RO in May 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected shell fragment wounds of 
the lumbar area necessitated debridement; the residuals 
include multiple small retained foreign bodies, several small 
asymptomatic scars and no more than overall moderate injury 
to the Muscle Group XX or more than moderate functional 
impairment of the lumbar spine.  

3.  The veteran's service-connected residuals of shell 
fragment wounds of the posterior chest with injury to Muscle 
Group XX are manifested by moderate impairment to the muscles 
relating to function of the thoracic spine.







CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wounds to the lumbar area, with 
Muscle Group XX involvement and multiple small retained 
foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.73, Diagnostic Code 5320 (2005).  

2.  The criteria for a separate 10 percent rating for 
residuals of shell fragment wounds to the thoracic area, with 
Muscle Group XX involvement and multiple small retained 
foreign bodies, but no more than 10 percent, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.73, Diagnostic Code 
5320 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
directed the veteran to tell the VA about any additional 
information or evidence that he wanted the VA to try to get 
for him in relation to his case and to send any pertinent 
evidence he had in his possession.  The Board finds that this 
letter fulfills VA's duties to notify the veteran.  The 
veteran has been notified of the evidence needed to 
substantiate his claim for compensation under the provisions 
of 38 U.S.C.A. § 1151, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.; Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

As to the timing defect, VA could not have informed the 
veteran of law that did not yet exist at the time of the RO 
decision that is the subject of this appeal, which was issued 
in May 2000.  Moreover, in Pelegrini II, the Court also made 
it clear that where, as in this case, notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A.  
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the most recent VCAA letter sent to the veteran 
in May 2004 informed him "please provide us with any 
evidence or information you may have pertaining to your 
claim."  Thus, the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issue decided here on the merits, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 20 percent for residuals of a shell fragment 
wound of the lumbar area, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The instant Board decision also grants a 
separate 10 percent rating for the veteran's residuals of a 
shell fragment wound of the back but the veteran has been 
advised of what is required for a higher rating and the RO, 
rather than the Board, will assign the effective date for the 
grant in compliance with the duties to notify.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records, including VA 
examination reports from April 2000 and August 2001.  VA's 
attempt to obtain more current medical evidence in relation 
to the veteran's claim was unsuccessful, and the veteran was 
scheduled for VA examinations in January and March 2005 but 
he failed to report for either examination.  The veteran has 
not shown good cause for his failure to report.  

The Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied. 38 
C.F.R. § 3.655(b) (2005).  However, in this case, reports of 
VA examinations in April 2000 and August 2001 are on file.  
When considered with the other relevant evidence of record, 
to include the service medical records that show treatment 
for the initial shell fragment wounds, and the initial post-
service examination, which showed the residuals of the shell 
fragment wounds, there is sufficient clinical and X-ray 
findings upon which to rate the disability at issue.  Under 
these circumstances, the Board finds that all of the relevant 
evidence has been collected to the extent possible and there 
is no duty to schedule another examination or obtain a 
medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Wood, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14. 

The veteran's service-connected wounds, posterior chest and 
lumbar area, muscle group XX, with multiple small retained 
foreign bodies, has been rated as 20 percent disabling by the 
RO under the provisions of 38 C.F.R. §  4.73, Diagnostic Code 
5320 (2005).

Diagnostic Code 5320 dictates that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(2005).  Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(3) Severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

 (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

 (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

 (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

 (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

 (D) Visible or measurable atrophy.

 (E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

 (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2005).

The veteran's service medical records show that the veteran 
was injured on July 31, 1944 by a high explosive shell from a 
cannon.  He was treated with sulfadiazine on August 1 and the 
wounds were debrided and dressed on August 3.  On August 8, 
it was noted that the veteran had multiple, mild, penetrating 
shrapnel wounds of the posterior chest and the lumbar area.  
Progress notes from August 8 noted that no immediate therapy 
was necessary for the veteran's wounds; progress notes from 
August 11 noted that the veteran's wounds were almost healed 
and that the veteran had no complaints; and progress notes 
from August 16 noted that the veteran's wounds were healed 
and that he complained only of pain over the areas where 
there was still shrapnel.  His condition was described as 
good.  In September of 1944, the veteran complained of pain 
from some of the retained shrapnel near his belt line and 
three small pieces were removed.  Records from October 1944 
note continuing complaints of back pain.

A VA examination report from April 1948 shows that the 
veteran's back was not tender on examination, nor was there 
any evidence of muscle spasm or limitation of range of motion 
of the back.  Additionally, a VA treatment record from 
December 1955 notes that the veteran's back was normal on 
physical examination.  Specifically, the veteran's range of 
motion was not limited, and there was no evidence of palpable 
foreign bodies, muscle rigidity, or bony deformity.

An April 2000 VA examination report shows that the veteran 
complained of flare-ups of pain about three to four times a 
year, which lasted one to two weeks, caused severe pain and 
discomfort and incapacitated him.  He denied any surgery or 
needing any cane or brace for ambulation.  On physical 
examination, the veteran could ambulate independently.  
Examination of the back and the posterior chest revealed 
multiple punctate wounds over the posterior aspect of his 
chest and lumbar areas.  There were no large, real measurable 
wounds noted.  There was no specific pain, soreness or 
tenderness around the wounds themselves.  The wounds were not 
red, ulcerated or fixed to any soft tissue.  There was no 
evidence of soft tissue loss.  The wounds did involve muscle 
group XX, but there was no muscle loss or muscle weakness 
identified.  He could flex his back to about 60 degrees, 
where he was limited by pain and he could bend and rotate to 
30 degrees, where he was limited by pain.  The diagnosis was 
residual shell fragment wounds, posterior chest and lumbar 
area, involving Muscle Groups "X" and XX, with retained 
foreign bodies.  The inclusion of Muscle Group X is an 
apparent typographical error, as there is no indication in 
the service or post-service medical records that the veteran 
sustained any in-service injury to the muscles affecting the 
foot and toes (see 38 C.F.R. § 4.73a, Diagnostic Code 5310) 
and service connection is not in effect for residuals of such 
an injury.

An August 2001 VA examination report showed that the veteran 
had three scars, but they were difficult for the examiner to 
see.  Over the left shoulder blade at the bottom, there was a 
3 cm. scar and there was a 1 cm. circumference scar of the 
right lower back just below the rib cage.  The veteran's 
third scar was the result of a recent medical procedure 
unrelated to his service-connected disability.  On physical 
examination, the shrapnel wounds were not tender to palpation 
and the veteran did not complain of any tenderness of the 
scars.  There was no evidence of breakdown of the skin 
tissue.  The wounds resulted in minimal disfigurement of the 
posterior back.  The diagnosis was residual shrapnel of 
muscle group XX of the posterior chest and lumbar area.

A second VA examination report from August 2001 shows that 
the veteran reported back pain and spasms which be believed 
were related to the shrapnel injury.  On physical 
examination, there were no palpable shrapnel defects.  X-ray 
reports showed diffuse shrapnel fragments in the lumbar spine 
region and mild degenerative changes in the thoracolumbar 
spine with an associated degenerative scoliosis of the lumbar 
spine.  There was also evidence of spondylolisthesis and a 
small compression fracture.  The examiner noted that given 
the veteran's back examination, he most likely had 
degenerative lumbar spine disease.  The examiner stated that 
he was not sure if the back spasms were due to the shrapnel 
wounds or not.  VA treatment records show that the veteran 
continued to complain of back pain.

The Board attempted to obtain probative medical evidence to 
more adequately address the functional impairment due to the 
veteran's shell fragment wounds and whether or not any 
additional disability, to include the veteran's degenerative 
disc disease of the lumbar spine was related to his service-
connected shrapnel wounds.  However, as noted above, the 
veteran failed to report for examinations scheduled for him 
in January and March 2005.  When entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2005).  However, as noted earlier in this 
decision, reports of VA examinations in April 2000 and August 
2001 are on file and, when considered with the historical 
record, including the service medical records, which is 
critical in rating gunshot wounds, the Board finds that there 
is sufficient medical evidence of record to adjudicate this 
appeal.  

Based upon the evidence of record, there is no persuasive 
medical evidence to etiologically relate the veteran's lumbar 
spine degenerative disease to his service-connected shell 
fragment wounds.  The Board finds it particularly persuasive 
that in April 1948 and December 1955, the veteran's lumbar 
spine was entirely normal on physical examination, with the 
exception of the shell fragment wounds.  There was no 
evidence of any limitation of motion or other impairment of 
the lumbar spine.  As such, it appears that any current 
lumbar spine degenerative disease is unrelated to the 
service-connected disability.  Once again, the Board notes 
that VA attempted to obtain a probative medical opinion to 
address the etiology of the current lumbar spine degenerative 
disease and muscle spasms, but the veteran failed to report 
for two examinations.  

Under Diagnostic Code 5320, a 20 percent rating is warranted 
for a moderate disability of the lumbar region and a 40 
percent rating is warranted for a moderately severe 
disability of the lumbar region.  There is simply no evidence 
to support a finding of a moderately severe injury to Muscle 
Group XX as there is no indication of through and through or 
deep penetrating wounds, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  In fact, the 
veteran's service medical records consistently describe his 
wounds as mild.  While there is evidence of some initial 
debridement, there is no suggestion of prolonged infection, 
sloughing of soft parts or intermuscular scarring at any 
point in his medical records from the time of injury until 
present.  The veteran's service medical records appear to 
show hospitalization for approximately two weeks but he has 
consistently denied any subsequent hospitalizations.  There 
is also no evidence of consistent complaints of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  In 
fact, the April 2000 VA examination report notes no evidence 
of muscle loss or weakness.  Finally, there is no evidence of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side or decreased 
strength and endurance.  To the contrary, the April 2000 VA 
examination report notes no muscle loss, no evidence of soft 
tissue loss and no evidence of muscle weakness, and the 
August 2001 VA examination report shows that there is no 
evidence of breakdown of skin tissue.  As such, a 40 percent 
disability rating for moderately severe muscle disability of 
the lumbar region is not warranted in this instance.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
relate to functional loss due to pain, weakness or other 
musculoskeletal pathology.  Significantly, however, the 
recent VA clinical evidence reveals that the service- 
connected gunshot wound residuals of the lumbar and posterior 
chest areas (Muscle Group XX) do not appreciably interfere 
with movement of the thoracolumbar spine.  It is apparent 
that the appellate issue at hand primarily involves the 
nature and severity of damage to Muscle Group XX.  The 
veteran additionally has degenerative disc disease and other 
disorders affecting the spine for which service connection is 
not in effect and, as noted earlier in this decision, the 
veteran has failed to report for a VA examination to 
determine if such spinal pathology is related to the shell 
fragment wounds.

The Board notes that under Esteban v. Brown that a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is superficial, unstable, 
painful on examination, occupies an area of six square inches 
or more and is deep or causes limited motion, or a scar that 
is otherwise causative of limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 
7804, 7805 (2005); Esteban v. Brown, 6 Vet. App. 259 (1994).  
The medical evidence of record does document scars related to 
his service-connected wounds but they are small, barely 
visible, well healed, superficial, stable, non-tender on 
examination, and result in no additional limitation of 
function.  Thus, separate compensable ratings for the 
veteran's scars are not warranted.  

The veteran's service-connected shell fragment wounds of the 
posterior chest and lumbar area necessitated debridement; the 
residuals include multiple small retained foreign bodies, 
several small asymptomatic scars and no more than overall 
moderate injury to the Muscle Group XX or more than moderate 
functional impairment of the lumbar spine.  For these 
aforementioned reasons, the preponderance of the evidence is 
against this aspect of the veteran's claim.  Accordingly, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see also, generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Such does not end the Board's inquiry, however, as there is 
evidential and legal support for a separate 10 percent 
rating.  Specifically, the veteran's service-connected shell 
fragment wounds of the posterior chest with injury to Muscle 
Group XX are manifested by moderate impairment to the muscles 
relating to function of the thoracic spine.  It follows that 
the criteria for a separate 10 percent rating for residuals 
of shell fragment wounds to the thoracic area, with Muscle 
Group XX involvement and multiple small retained foreign 
bodies have been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.56, 4.73, Diagnostic Code 5320.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  Specifically, the Board notes that the 
veteran has not alleged, nor does the record show, that his 
shrapnel wounds have interfered with his ability to work or 
have required hospitalization subsequent to active duty 
service.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 20 percent for residuals of shell 
fragment wounds to the lumbar area, with Muscle Group XX 
involvement and multiple small retained foreign bodies is 
denied. 

A separate 10 percent rating for residuals of shell fragment 
wounds to the thoracic area, with Muscle Group XX involvement 
and multiple small retained foreign bodies is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


